IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 468
                               :
ORDER AMENDING RULE 801 OF THE :                               CRIMINAL PROCEDURAL RULES
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                      :                               DOCKET
                               :
                               :


                                                ORDER

PER CURIAM

       AND NOW, this 11th day of January, 2016, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 44 Pa.B. 8011 (December 27, 2014), and in the Atlantic Reporter (Third
Series Advance Sheets, Vol. 104), and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendment of Pennsylvania Rule of Criminal Procedure 801 is
approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective April 1, 2016.

         Mr. Justice Eakin did not participate in the decision of this matter.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.